EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. In claim 67 on p.16,5th row delete the first two compounds as shown below


- -  -   
    PNG
    media_image1.png
    174
    447
    media_image1.png
    Greyscale
   - - -    .


/EMILY A BERNHARDT/Primary Examiner, Art Unit 1624